DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see REMARKS, filed 26 JULY 2022, with respect to the art rejections have been fully considered and are persuasive.  The art rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the after final REMARKS filed on 26 JULY 2022, Applicant has asserted that the applied reference to O’CONNOR does not suggest the claimed invention. 
The O’CONNOR reference fails to teach or disclose colorimetric test spots surrounded by a substrate without the one or more sensing chemicals as recited in Claim 1.  Rather O’CONNOR teaches an apparatus to sense hydrogen gas comprised of a substrate into which a reagent is uniformly incorporated.  
In addition, the O’CONNOR reference teaches the sensing of a gas, not a body fluid as required by Claim 1. 
The Examiner has reconsidered the applied reference and has taken into consideration the REMARKS filed on 26 JULY 2022.  Upon review and reconsideration, the reference fails to teach or suggest colorimetric test spots on the test strip surrounded by a substrate devoid of sensing chemicals, wherein the porous support material has at least one exposed surface configured to absorb a body fluid, or a body fluid contacting the exposed surface.  
In addition to the Applicant’s assertion regarding the anticipation rejection, the other assertions regarding the obviousness rejection is also persuasive.  
The Examiner is unable to provide a rejection which would fairly teach or suggest the test strip, the method of using the test strip and an overall system using the system in which the test strip is surrounded by a substrate devoid of sensing chemicals, wherein the porous support material has at least one exposed surface configured to absorb a body fluid, or a body fluid contacting the exposed surface.  
Claims 1-28 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797